Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 07/29/2022.


Status of Claims
Claims 1-4, 7-12 and 15-23 were amended.
Claims 5-6 and 13-14 were canceled.
Claims 21-23 are new.
Claims 1-4, 7-12 and 15-23 are pending.

Response to Arguments
In light of applicant’s amendments, the objections are withdrawn.
With respect to the applicant’s arguments against Yan with respect to the claim limitations reciting the “account number” and “latest transaction record”, the mapping has been updated below to reflect the amended and argued claim limitations. The amendments necessitated new grounds of rejection under 35 USC § 103 in particular with respect to the “transaction output” which is narrowly claimed in claim 22 which depends on the corresponding amended limitation in independent claim 1.
Applicant’s arguments with respect to claims 8 and 16 are persuasive despite the examiner first impression that the amendments might have some 35 USC § 112 issues but support for the claim limitations is found at least in ¶117 of the applicant’s specifications. However, based on the examiner’s updated search a new prior art was found that discloses the argued claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, 17-20 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Yan et al. (WO 2018184485 A1) hereinafter referred to as Yan in view of Haldenby et al. (US 20180276666 A1) hereinafter referred to as Haldenby.

With respect to claim 1, Yan discloses: A digital certificate verification method, performed by an authentication center, the method comprising: (Yan page 6, third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”).
receiving a verification request for verifying a target digital certificate; (Yan page 7, fifth paragraph from the top discloses first node receiving verification request of another target node which is different than the first node).
obtaining a target transaction record of a target transaction corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
the target digital certificate being stored in the blockchain as a transaction resource, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
and the target transaction record being a latest transaction record corresponding to the target digital certificate; (Yan discloses the limitation wherein the transaction record being the latest record corresponding to the certificate in several instances throughout the prior art like Yan page 3, fifth paragraph from the top when reciting “when corresponding to the blockchain information When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" when the digital certificate to be verified is not the verification result of the legal certificate;”. See also Yan page 5 ¶1 and page 11 ¶3 and page 14 ¶2).
obtaining an account number of a recipient account recorded in the latest transaction record, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed” wherein that information according to Yan page 8 second paragraph from the top could be “identity card, a social security card, and/or a bank account number”).
wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate (Yan page 5 paragraph 1 and page 14, paragraphs 2-5 disclose the last transaction record comprises information on the node that receives the certificate).
obtaining a target account type of the recipient account recorded in the latest transaction record according to the account number of the recipient account and correspondences between account types and account numbers, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
different account types corresponding to different certificate operation states, (Yan page 10, seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
wherein the different account types of accounts include a certificate recovery account type and a certificate issuing account type; (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type which comprises issue request and recovery request).
and determining a verification result corresponding to the target digital certificate according to the target account type, (Yan page 11, fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).
including: in response to the target account type being the certificate issuing account type, determining that a verification of the target digital certificate succeeds; and in response to the target account type being the certificate recovery account type, determining that the verification of the target digital certificate fails. (Yan page 4 second paragraph from the bottom discloses certificate verification based on account type when reciting “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request. Finally, Yan page 14 second paragraph from the top discloses if account is normal which means it has a certificate issued then the certificate is verified).
Yan does not explicitly disclose: wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate and is a transaction output of the target transaction;
However, Haldenby in an analogous art discloses: wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction; (Haldenby ¶46 discloses a “current transaction cycle” wherein transaction blocks are recorded and is an “unspent transaction output (UTXO)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction as disclosed by Haldenby to ensure the immutability of the established current balance through the cryptographically secure structure of a stored value block-chain ledger, client device may initiate a safe, offline exchange of stored value block-chain ledger with point of sale terminal across a direct communications channel without risk of undetected, adverse manipulation by malicious third parties (see Haldenby ¶46).

With respect to claim 2, Yan in view of Haldenby disclose: The method according to claim 1, further comprising: prior to receiving the verification request, generating the latest transaction record of the target digital certificate, (Yan page 5 paragraph 1 discloses generating the last record and then verifying the certificate status when reciting “when the status information of the last record in the corresponding blockchain information is “normal”, obtain the verification result that the digital certificate to be verified is a legal certificate a second result determining unit, configured to, when the status information of the last record in the corresponding blockchain information is “revoked” or “suspended”, obtaining a verification result that the digital certificate to be verified is not a legal certificate; And a query request sending unit, configured to send a certificate query request to the blockchain network when determining that the blockchain information does not exist, wherein the certificate query request is Comprising the digital certificate is verified to be digest information, the digest information from the other nodes based on the network chain of the block to be verified for the digital certificate to verify the digital certificate to be verified, the verification result is obtained.”).
including: receiving an operation request for operating the target digital certificate; (Yan page 13, fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating the latest certificate transaction record of the target digital certificate corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the latest certificate transaction record being the target digital certificate, (Yan page 7, second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11, sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 3, Yan in view of Haldenby disclose: The method according to claim 2, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 4, Yan in view of Haldenby disclose: The method according to claim 2, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

With respect to claim 21, Yan in view of Haldenby disclose: The method according to claim 1, wherein the recipient account is an account with a certificate authority (CA). (Yan page 8 paragraph 3 discloses “a digital certificate can be generated by any node in the blockchain network, not generated by the CA center.” Which is interpreted that whether the node belongs to an issuer or recipient they act as a certificate authority account type to generate certificates).

With respect to claim 22, Yan in view of Haldenby disclose: The method according to claim 1, wherein the target transaction is an unspent transaction output (UTXO) transaction. (Haldenby ¶46 discloses a “current transaction cycle” wherein transaction blocks are recorded and is an “unspent transaction output (UTXO)”).

With respect to claim 23, Yan in view of Haldenby disclose: The method according to claim 1, wherein the correspondences between the account types and the account numbers are preset. (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed” wherein that information according to Yan page 8 second paragraph from the top could be “identity card, a social security card, and/or a bank account number” wherein a bank account number of social security card are preset factors corresponding with an account type).

With respect to claim 9, Yan discloses: A computer device, comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to perform: (Yan page 6, third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”).
receiving a verification request for verifying a target digital certificate; (Yan page 7, fifth paragraph from the top discloses first node receiving verification request of another target node which is different than the first node).
obtaining a target transaction record of a target transaction corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
the target digital certificate being stored in the blockchain as a transaction resource, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
and the target transaction record being a latest transaction record corresponding to the target digital certificate; (Yan discloses the limitation wherein the transaction record being the latest record corresponding to the certificate in several instances throughout the prior art like Yan page 3, fifth paragraph from the top when reciting “when corresponding to the blockchain information When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" when the digital certificate to be verified is not the verification result of the legal certificate;”. See also Yan page 5 ¶1 and page 11 ¶3 and page 14 ¶2).
obtaining an account number of a recipient account recorded in the latest transaction record, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed” wherein that information according to Yan page 8 second paragraph from the top could be “identity card, a social security card, and/or a bank account number”).
wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate (Yan page 5 paragraph 1 and page 14, paragraphs 2-5 disclose the last transaction record comprises information on the node that receives the certificate).
obtaining a target account type of the recipient account recorded in the latest transaction record according to the account number of the recipient account and preset correspondences between account types and account numbers, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
different account types corresponding to different certificate operation states, (Yan page 10, seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
wherein the different account types of accounts include a certificate recovery account type and a certificate issuing account type; (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type which comprises issue request and recovery request).
and determining a verification result corresponding to the target digital certificate according to the target account type, (Yan page 11, fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).
including: in response to the target account type being the certificate issuing account type, determining that a verification of the target digital certificate succeeds, and in response to the target account type being the certificate recovery account type, determining that the verification of the target digital certificate fails. (Yan page 4 second paragraph from the bottom discloses certificate verification based on account type when reciting “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request. Finally, Yan page 14 second paragraph from the top discloses if account is normal which means it has a certificate issued then the certificate is verified).
Yan does not explicitly disclose: wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate and is a transaction output of the target transaction;
However, Haldenby in an analogous art discloses: wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction; (Haldenby ¶46 discloses a “current transaction cycle” wherein transaction blocks are recorded and is an “unspent transaction output (UTXO)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction as disclosed by Haldenby to ensure the immutability of the established current balance through the cryptographically secure structure of a stored value block-chain ledger, client device may initiate a safe, offline exchange of stored value block-chain ledger with point of sale terminal across a direct communications channel without risk of undetected, adverse manipulation by malicious third parties (see Haldenby ¶46).

With respect to claim 10, Yan in view of Haldenby disclose: The computer device according to claim 9, wherein the processor is further configured to perform: prior to receiving the verification request, generating the latest transaction record of the target digital certificate, (Yan page 5 paragraph 1 discloses generating the last record and then verifying the certificate status when reciting “when the status information of the last record in the corresponding blockchain information is “normal”, obtain the verification result that the digital certificate to be verified is a legal certificate a second result determining unit, configured to, when the status information of the last record in the corresponding blockchain information is “revoked” or “suspended”, obtaining a verification result that the digital certificate to be verified is not a legal certificate; And a query request sending unit, configured to send a certificate query request to the blockchain network when determining that the blockchain information does not exist, wherein the certificate query request is Comprising the digital certificate is verified to be digest information, the digest information from the other nodes based on the network chain of the block to be verified for the digital certificate to verify the digital certificate to be verified, the verification result is obtained.”).
including: receiving an operation request for operating the target digital certificate; (Yan page 13, fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating the latest certificate transaction record of the target digital certificate corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the latest certificate transaction record being the target digital certificate, (Yan page 7, second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11, sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 11, Yan in view of Haldenby disclose: The computer device according to claim 10, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 12, Yan in view of Haldenby disclose: The computer device according to claim 10, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

With respect to claim 17, Yan discloses: A non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform: (Yan page 6, third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”).
receiving a verification request for verifying a target digital certificate; (Yan page 7, fifth paragraph from the top discloses first node receiving verification request of another target node which is different than the first node).
obtaining a target transaction record of a target transaction corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
the target digital certificate being stored in the blockchain as a transaction resource, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
and the target transaction record being a latest transaction record corresponding to the target digital certificate; (Yan discloses the limitation wherein the transaction record being the latest record corresponding to the certificate in several instances throughout the prior art like Yan page 3, fifth paragraph from the top when reciting “when corresponding to the blockchain information When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" when the digital certificate to be verified is not the verification result of the legal certificate;”. See also Yan page 5 ¶1 and page 11 ¶3 and page 14 ¶2).
obtaining an account number of a recipient account recorded in the latest transaction record, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed” wherein that information according to Yan page 8 second paragraph from the top could be “identity card, a social security card, and/or a bank account number”).
wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate (Yan page 5 paragraph 1 and page 14, paragraphs 2-5 disclose the last transaction record comprises information on the node that receives the certificate).
obtaining a target account type of the recipient account recorded in the latest transaction record according to the account number of the recipient account and preset correspondences between account types and account numbers, (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
different account types corresponding to different certificate operation states, (Yan page 10, seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
wherein the different account types of accounts include a certificate recovery account type and a certificate issuing account type; (Yan page 4 second paragraph from the bottom discloses with respect to the certificate verification in relationship to a user account type which comprises issue request and recovery request).
and determining a verification result corresponding to the target digital certificate according to the target account type, (Yan page 11, fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).
including: in response to the target account type being the certificate issuing account type, determining that a verification of the target digital certificate succeeds; and in response to the target account type being the certificate recovery account type, determining that the verification of the target digital certificate fails. (Yan page 4 second paragraph from the bottom discloses certificate verification based on account type when reciting “an identity verification unit, configured to verify the identity of the user according to the user identity verification information, and when the verification is passed, determine that the digital certificate status issue request verification is passed”. Additionally, Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request. Finally, Yan page 14 second paragraph from the top discloses if account is normal which means it has a certificate issued then the certificate is verified).
Yan does not explicitly disclose: wherein the recipient account recorded in the latest transaction record is an account that receives the target digital certificate and is a transaction output of the target transaction;
However, Haldenby in an analogous art discloses: wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction; (Haldenby ¶46 discloses a “current transaction cycle” wherein transaction blocks are recorded and is an “unspent transaction output (UTXO)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein the recipient account recorded in the latest transaction record is a transaction output of the target transaction as disclosed by Haldenby to ensure the immutability of the established current balance through the cryptographically secure structure of a stored value block-chain ledger, client device may initiate a safe, offline exchange of stored value block-chain ledger with point of sale terminal across a direct communications channel without risk of undetected, adverse manipulation by malicious third parties (see Haldenby ¶46).

With respect to claim 18, Yan in view of Haldenby disclose: The storage medium according to claim 17, wherein the computer program further cause the processors to perform: prior to receiving the verification request, generating the latest transaction record of the target digital certificate, (Yan page 5 paragraph 1 discloses generating the last record and then verifying the certificate status when reciting “when the status information of the last record in the corresponding blockchain information is “normal”, obtain the verification result that the digital certificate to be verified is a legal certificate a second result determining unit, configured to, when the status information of the last record in the corresponding blockchain information is “revoked” or “suspended”, obtaining a verification result that the digital certificate to be verified is not a legal certificate; And a query request sending unit, configured to send a certificate query request to the blockchain network when determining that the blockchain information does not exist, wherein the certificate query request is Comprising the digital certificate is verified to be digest information, the digest information from the other nodes based on the network chain of the block to be verified for the digital certificate to verify the digital certificate to be verified, the verification result is obtained.”).
including: receiving an operation request for operating the target digital certificate; (Yan page 13, fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating the latest certificate transaction record of the target digital certificate corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the latest certificate transaction record being the target digital certificate, (Yan page 7, second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11, sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 19, Yan in view of Haldenby disclose: The storage medium according to claim 18, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 20, Yan in view of Haldenby disclose: The storage medium according to claim 18, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is the certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Haldenby as applied to claims 1-4, 9-12, 17-20 and 21-23 above, and further in view of Muftic (US 20170346639 A1) hereinafter referred to as Muftic.

With respect to claim 7, Yan in view of Haldenby disclose: The method according to claim 1, wherein the verification request carries a transaction identifier corresponding to the target digital certificate, and the obtaining a target transaction record corresponding to the target digital certificate from a blockchain comprises: obtaining a transaction chain corresponding to the target digital certificate according to the transaction identifier, (Yan page 3 third and fourth paragraphs from the bottom disclose “used to record an identifier of the blockchain network to which the digital certificate to be applied belongs; And transmitting, to the blockchain network, a digital certificate request including the digital certificate to be applied for. Optionally, the method for managing the digital certificate further includes: receiving blockchain information sent by the fourth node on the blockchain network; and saving when verifying the blockchain information” therefore the certificate has a transaction identifier used as part of the verification request process).
and identifying a transaction record at an end of the transaction chain as the latest transaction record, (Yan page 3 fourth paragraph from the bottom discloses a latest transaction record in a sequence of records “When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" When the digital certificate to be verified is not the verification result of the legal certificate; and when itis determined that the blockchain information does not exist, the certificate query request is sent to the blockchain network, wherein the certificate query request includes The summary information of the digital certificate to be verified is determined by the other nodes on the blockchain network according to the summary information of the digital certificate to be verified. Digital certificates for authentication, access to verify the results.”)
Yan does not explicitly disclose: transaction records in the transaction chain being sequentially arranged in a transaction order.
However, Muftic in an analogous art discloses: transaction records in the transaction chain being sequentially arranged in a transaction order.  (Muftic ¶27 “The transactions individually or sometimes grouped in blocks are cryptographically encapsulated and mutually linked in a functional, cryptographic or time sequence”. Also, Muftic ¶44 “verifications are performed by tracing the sequence of all transactions in the blockchain starting from the trusted “coinbase” transaction up to the latest transaction received by the partner who is making payment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein transaction records in the transaction chain being sequentially arranged in a transaction order as disclosed by Muftic in order to avoid issues like double spending and ensure a more trusted verification process if blockchain voting concept is introduced (see Muftic ¶44).

With respect to claim 15, Yan in view of Haldenby disclose: The computer device according to claim 9, wherein the verification request carries a transaction identifier corresponding to the target digital certificate, and the obtaining a target transaction record corresponding to the target digital certificate from a blockchain comprises: obtaining a transaction chain corresponding to the target digital certificate according to the transaction identifier, (Yan page 3 third and fourth paragraphs from the bottom disclose “used to record an identifier of the blockchain network to which the digital certificate to be applied belongs; And transmitting, to the blockchain network, a digital certificate request including the digital certificate to be applied for. Optionally, the method for managing the digital certificate further includes: receiving blockchain information sent by the fourth node on the blockchain network; and saving when verifying the blockchain information” therefore the certificate has a transaction identifier used as part of the verification request process).
and identifying a transaction record at an end of the transaction chain as the latest transaction record, (Yan page 3 fourth paragraph from the bottom discloses a latest transaction record in a sequence of records “When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" When the digital certificate to be verified is not the verification result of the legal certificate; and when itis determined that the blockchain information does not exist, the certificate query request is sent to the blockchain network, wherein the certificate query request includes The summary information of the digital certificate to be verified is determined by the other nodes on the blockchain network according to the summary information of the digital certificate to be verified. Digital certificates for authentication, access to verify the results.”).
Yan does not explicitly disclose: transaction records in the transaction chain being sequentially arranged in a transaction order.
However, Muftic in an analogous art discloses: transaction records in the transaction chain being sequentially arranged in a transaction order.  (Muftic ¶27 “The transactions individually or sometimes grouped in blocks are cryptographically encapsulated and mutually linked in a functional, cryptographic or time sequence”. Also, Muftic ¶44 “verifications are performed by tracing the sequence of all transactions in the blockchain starting from the trusted “coinbase” transaction up to the latest transaction received by the partner who is making payment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein transaction records in the transaction chain being sequentially arranged in a transaction order as disclosed by Muftic in order to avoid issues like double spending and ensure a more trusted verification process if blockchain voting concept is introduced (see Muftic ¶44).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Haldenby as applied to claims 1-4, 9-12, 17-20 and 21-23 above, and further in view of Finlow-Bates et al. (US 20200013050 A1) hereinafter referred to as Finlow-Bates.

With respect to claim 8, Yan in view of Haldenby disclose: The method according to claim 1, further comprising: 
They do not explicitly disclose the rest of the claim.
However, Finlow-Bates in an analogous art disclose: prior to obtaining the transaction record, obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails without obtaining the target transaction record; and performing the obtaining of the target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds. (Finlow-Bates ¶91 “an authorized digital certificate, and the hash may be signed using the authorized digital certificate. In further embodiments, the blockchain messaging module 428 may transmit a token transaction 434 associated with the message 432 for inclusion in the block 430 or some other block on the blockchain 402.” Wherein Finlow-Bates ¶118 discloses that certificate validation could be based on a root certificate. Therefore, is interpreted from Finlow-Bates ¶91 that certificate is validated first prior to obtaining a transaction token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein prior to obtaining the transaction record, obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails without obtaining the target transaction record; and performing the obtaining of the target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds as disclosed by Finlow-Bates thus enabling payments for services related to certificate distribution to IoT devices in a cost-efficient decentralized fashion without recourse to a central authority.

With respect to claim 16, Yan in view of Haldenby disclose: The computer device according to claim 9, wherein the processor is further configured to perform: 
They do not explicitly disclose the rest of the claim.
However, Finlow-Bates in an analogous art disclose: prior to obtaining the transaction record, obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails without obtaining the target transaction record; and performing the obtaining of the target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds. (Finlow-Bates ¶91 “an authorized digital certificate, and the hash may be signed using the authorized digital certificate. In further embodiments, the blockchain messaging module 428 may transmit a token transaction 434 associated with the message 432 for inclusion in the block 430 or some other block on the blockchain 402.” Wherein Finlow-Bates ¶118 discloses that certificate validation could be based on a root certificate. Therefore, is interpreted from Finlow-Bates ¶91 that certificate is validated first prior to obtaining a transaction token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein prior to obtaining the transaction record, obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails without obtaining the target transaction record; and performing the obtaining of the target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds as disclosed by Finlow-Bates thus enabling payments for services related to certificate distribution to IoT devices in a cost-efficient decentralized fashion without recourse to a central authority.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493